Order entered November 14, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-22-00779-CV

HUFFMAN ASSET MANAGEMENT, LLC AND PRAIRIE CAPITAL, LLC,
                     Appellants

                                      V.

            MAURICE COLTER AND NI-IDA COLTER, Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-03561-B

                                   ORDER

        Before the Court is court reporter Robin N. Washington’s November 10,

2022 second request for an extension of time to file the reporter’s record. We

GRANT the request and ORDER the record be filed no later than November 18,

2022.


                                           /s/   KEN MOLBERG
                                                 JUSTICE